Title: To George Washington from Captain Henry Lee, Jr., 15 October 1777
From: Lee, Henry Jr.
To: Washington, George



Sir,
Octr ⟨15⟩ [1777] Wednesdy P.M. ½ 6 Oclock

A deserter from the 15th regt just from the enemy’s camp, informs, that the 4th brigade, two regts from the 2d, & one Hessian regt receved marching orders at one Oclock Sunday. Where they are destined is not known. He can form no conjecture. He confirms the account of Col. Birds death, & says that the 15th lost fifty three privates & seven officers in the last action—They are now about two hundred effective. He has never heard the least suggestion of an attack on our army. With most profound respect your Excelly Obt H. Servt

Heny Lee, Jr

